DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on March 31, 2021, claims 1 and 8-10 are 
amended and claims 2, 6, 11, 15, and 19-25 are canceled per applicant’s request.  Therefore, claims 1, 3-5, 7-10, 12-14, and 16-18 are presently pending in the application. 

Reasons for Allowance
Claims 1, 3-5, 7-10, 12-14, and 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1 and 10, the prior art of records fail to anticipate or suggest a content management system comprising:
a data sourcing and data streaming engine that aggregates content data from data sources; a trend detection and monitoring engine  that matches data sources with content management metadata and provides relevance scoring of the content data; and a trend recommendation and visualization engine that presents to a user, through a graphical user interface, an output comprising a relevance score and relevant trend, topic, and/or data source information, and receives from the user through the graphical user interface input and/or activity,

a content management display in which information about content being reviewed is displayed; a suggested trend/topic display that:
display displays the relevance score and the relevant trend, topic, and/or data source information, wherein the relevance score and the relevant trend, topic, and/or data source information are associated with the content being reviewed, and provides an input tool for receiving the input and/or activity from the user; and a visualization display that displays a visualization of the relevance score and the relevant trend, topic, and/or data source information associated with the content being reviewed, wherein the relevance score and the relevant trend, topic, and/or data source information displayed by the suggested trend/topic display corresponds to a first trend/topic, wherein the visualization display displays the first trend/topic in the visualization along with a plurality of trends/topics, each associated with a different trend, topic, and/or data source information, wherein each different trend, topic, and/or data source information is associated with the content being reviewed, wherein the visualization display receives a selection of a second trend/topic of the plurality of trends/topics, and wherein the suggested trend/topic display responds to the selection by replacing the display of the first trend/topic with a display of a relevance score and relevant trend, topic, and/or data source information of the second trend/topic, together with the other limitations of the independent claims.

The dependent claims 3-5, 7-9, 12-14 and 16-18 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164